

115 HR 1916 IH: Patriot Inventory Protection Act
U.S. House of Representatives
2017-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1916IN THE HOUSE OF REPRESENTATIVESApril 5, 2017Mr. Shuster (for himself, Mr. Rogers of Alabama, Mr. Austin Scott of Georgia, Mr. Franks of Arizona, Mr. Hunter, Mr. Turner, Mr. Moulton, and Ms. Tsongas) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo ensure the ballistic missile defense capacity of the Army.
	
 1.Short titleThis Act may be cited as the Patriot Inventory Protection Act. 2.Preservation of the ballistic missile defense capacity of the Army (a)LimitationNone of the funds authorized to be appropriated or otherwise made available for fiscal year 2018 or any fiscal year thereafter for the Army may be obligated or expended to demilitarize any GEM–T interceptor or remove any such interceptor from the operational inventory of the Army until the date on which the Secretary of the Army submits to the congressional defense committees the evaluation conducted under subsection (b).
 (b)EvaluationThe Secretary and the Chief of Staff of the Army shall jointly conduct an evaluation of the ability of the Army to meet warfighter requirements and operational needs if GEM–T interceptors are removed from the operational inventory of the Army. In conducting such evaluation, the Secretary and the Chief of Staff shall evaluate whether the Army can maintain an inventory of interceptors necessary to retain the capability provided by GEM–T interceptors and to meet such operational needs by either—
 (1)recertifying GEM–T interceptors (either with or without modification); or (2)developing, testing, and fielding a new low-cost interceptor that can be placed on the operational inventory of the Army prior to the retirement of GEM–T interceptors.
 (c)ExceptionThe limitation in subsection (a) shall not apply to activities that the Secretary determines are critical to the safety of GEM–T interceptors.
 (d)DefinitionsIn this section: (1)The term congressional defense committees has the meaning given that term in section 101(a)(16) of title 10, United States Code.
 (2)The term GEM–T interceptor means the Patriot guidance enhanced missile TBM. 